FILED
                              NOT FOR PUBLICATION                           OCT 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



HERSON DANIEL HERNANDEZ-                          No. 08-72881
ELIAS,
                                                  Agency No. A070-111-917
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Herson Daniel Hernandez-Elias, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order affirming

without opinion an immigration judge’s (“IJ”) decision denying his applications

for asylum, withholding of removal, and relief under the Convention Against

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”), and for special rule cancellation of removal under the

Nicaraguan Adjustment and Central American Relief Act (“NACARA”). Our

jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of

constitutional violations in immigration proceedings, Ram v. INS, 243 F.3d 510,

516 (9th Cir. 2001), and we dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review Hernandez-Elias’ contention that the agency

erred in denying relief under NACARA because he failed to raise that issue before

the BIA and thereby failed to exhaust his administrative remedies. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      In his opening brief, Hernandez-Elias fails to address, and therefore has

waived any challenge to, the agency’s determination that he did not establish

eligibility for asylum, withholding of removal, or relief under the CAT. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived).

      Hernandez-Elias’ contention that the BIA violated due process by affirming

without opinion the IJ’s decision is foreclosed by Falcon Carriche v. Ashcroft, 350

F.3d 845, 848 (9th Cir. 2003) (BIA’s summary affirmance procedure does not

violate due process).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.


                                          2                                     08-72881